Citation Nr: 1548241	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  14-07 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for a lung condition, including pneumonia, bronchitis, and acute respiratory distress syndrome (ARDS).

2.  Whether new and material evidence has been presented to reopen a claim for service connection for a foot condition, including plantar fasciitis and gout.

3.  Entitlement to service connection for a metabolic syndrome. 

4.  Entitlement to service connection for pemphigus foliaceus.

5.  Entitlement to service connection for aspergillosis.

6.  Entitlement to service connection for legal blindness due to cataracts.

7.  Entitlement to service connection for abnormal liver function.

8.  Entitlement to service connection for congestive heart failure, claimed as cardiomyopathy.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for diabetes mellitus, type II.

11.  Entitlement to service connection for pulmonary embolus.

12.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

13.  Entitlement to service connection for deep vein thrombosis.

14.  Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	John V. Tucker, Attorney


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1980 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of whether new and material evidence has been presented to reopen claims for service connection for a lung condition, including pneumonia, bronchitis, and acute respiratory distress syndrome; whether new and material evidence has been presented to reopen claims for service connection for a
 foot condition, including plantar fasciitis; entitlement to service connection for sleep apnea; and entitlement to service connection for COPD are REMANDED to the Agency of Original Jurisdiction (AOJ) and addressed in the REMAND portion of the decision below.


FINDING OF FACT

In a December 2014 letter, the Veteran requested the withdrawal of appeals for service connection for a metabolic syndrome, pemphigus foliaceus, aspergillosis, legal blindness due to cataracts, abnormal liver function, congestive heart failure, hypertension, diabetes mellitus, pulmonary embolus, and deep vein thrombosis; and the petition to reopen a claim for service connection for a foot disorder claimed as gout.


CONCLUSION OF LAW

The criteria for the withdrawal of appeals for service connection for a metabolic syndrome, pemphigus foliaceus, aspergillosis, legal blindness due to cataracts, abnormal liver function, congestive heart failure, hypertension, diabetes mellitus, pulmonary embolus, and deep vein thrombosis, and the petition to reopen a claim for service connection for a foot disorder claimed as gout, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appellant or an authorized representative may withdraw a substantive appeal in writing or on record during a hearing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.204(a), (b)(3).  

In a written December 2014 submission, the Veteran, through his representative, requested that the Board withdraw the appeals for service connection for a metabolic syndrome, pemphigus foliaceus, aspergillosis, legal blindness due to cataracts, abnormal liver function, congestive heart failure, hypertension, diabetes mellitus, pulmonary embolus, and deep vein thrombosis.  He also stated that with respect to his petition to reopen a claim for service connection for a foot disorder he was only claiming service connection for bilateral plantar fasciitis and not gout.  As no allegations of errors of fact or law remain for appellate consideration, the Board lacks jurisdiction over the appeals and they must be dismissed.  38 U.S.C.A. § 7105(d)(5).


ORDER

The appeals for service connection for a metabolic syndrome, pemphigus foliaceus, aspergillosis, legal blindness due to cataracts, abnormal liver function, congestive heart failure, hypertension, diabetes mellitus, pulmonary embolus, and deep vein thrombosis, and the petition to reopen a claim for service connection for a foot disorder claimed as gout, are dismissed.


REMAND

The record does not contain sufficient information for the Board to make a fully informed decision on the issues on appeal.  The record does not contain the Veteran's service treatment records from when he was admitted at Parris Island for left lower lobe pneumonia.  See April 1981 STRs (noting history of bronchitis and pneumonia, including prior admittance at Parris Island).  Further, the Veteran's VA treatment records are not complete-VA treatment records from 2009 were submitted with the Veteran's Social Security Administration (SSA) information and some treatment records from 2010 and 2011 are associated with the claims file.  The record does not, however, contain the Veteran's full VA treatment records from after 2011-it is unclear whether even the records from 2010 and 2011 are complete.  

Further, the record lacks an adequate opinion regarding a foot condition.  The April 2011 VA examiner's opinion was based primarily on a finding that the Veteran's in-service symptoms did not resemble plantar fasciitis symptoms, and there was an absence of any ongoing or chronic foot problems during the three years after the Veteran's separation from active service.  Following the examination, however, the Veteran reported a history of continuous foot pain since service to private physician Dr. Dopico, and several individuals submitted lay statements indicating that the Veteran did, in fact, have ongoing foot problems following his separation from service.  VA should obtain an addendum opinion that considers these lay statements and any subsequent relevant medical records.  See June 2012 Dr. Dopico Treatment Records (noting the need for x-rays of the feet); July 2012 Buddy Statements; December 2014 Buddy Statements; January 2015 Buddy Statements.

The record also lacks adequate opinions regarding a nexus between any recurrent lower respiratory infections, sleep apnea, or COPD and the Veteran's in-service symptoms.  The June 2012 opinion of private physician Dr. Martinez diagnosed a remote history of trichloroethalene exposure and other volatile organic and other inorganic compounds suffering subsequent irritant-induced bronchitis (asthma) and recurrent infections leading to COPD; however, Dr. Martinez failed to address conflicting evidence regarding the onset of the Veteran's symptoms and, in fact, whether the Veteran has had diagnosis of COPD at all.  See November 1998 Winter Haven Hospital Treatment Records (reporting "that he has had recurring pneumonia since age 10 . . . about every 12 to 18 months"); id. (noting shortness of breath with crackles and gallop suggest congestive heart failure, diagnosing bilateral pneumonia with associated congestive heart failure); November 1998 Dr. Everheart Winter Haven Hospital Treatment Records (post-discharge follow up, diagnosing hypoxemia secondary to adult respiratory distress syndrome and congestive heart failure, possibly related to hypoxemia); October 2000 Dr. Colbert Treatment Notes (noting prior hospitalization and treatment for congestive heart failure and development of adult respiratory distress following hospitalization 2 years ago); October 2002 Dr. Kundlas Treatment Records (diagnosing acute exacerbation of COPD, but noting that records from all prior private treatment providers were needed); March 2005 Dr. Torres Winter Haven Hospital Treatment Records (opining that the Veteran's aspergillus exposure predisposed him to pneumonia); June 2005 Dr. Lyle Lake Wales Treatment Records (diagnosing chronic bronchial condition of possible exposure from air conditioning work to aspergillus); April 2009 VA Treatment Records (Veteran admitted for a right lower extremity deep vein thrombosis and associated dyspnea due to congestive heart failure exacerbation); id. (opining that diagnosis of pulmonary embolus is co-contributor to dyspnea); April 2009 VA Cardiology Treatment Records (diagnosing Stage C class III congestive heart failure, deep venous thrombosis, pulmonary embolus, and poorly controlled hypertension, instructing a return to the clinic if the Veteran continues to experience symptoms including trouble breathing or having to sit up at night to breathe); December 2010 VA Pulmonary Function Test (listing diagnosis of unspecified respiratory condition and noting a smoking history of 14 pack years); May 2011 VA Problem List (listing diagnoses of other and unspecified sleep apnea, other pulmonary embolism and infarction, congestive heart failure, and aspergillosis, but no COPD diagnosis); April 2012 VA Thorax CT (evaluating for residuals of aspergillosis infection in 2005 and opining that abnormal findings are most likely scarring or atelectasis and the residual of prior aspergillosis infection); July 2012 Social Security Administration (SSA) Determination (explaining that benefits were granted because of chronic heart failure, pemphigus foliaceus, obesity, aspergillosis, sleep apnea, hypertension, diabetes, deep vein thrombosis, and pulmonary embolus, without mention of COPD diagnosis).

The April 2011 VA examiner's opinion is inadequate because no opinion was provided regarding any in-service exposure to toxins.  In fact, it is unclear whether any development was done regarding possible exposure to toxins, including pesticides, explosives, and special weapons materials.  The Veteran submitted numerous articles issued by the Environmental Protection Agency (EPA), Coastal Hazardous Waste Site Review, and the Agency for Toxic Substances and Disease Registry, among others, in support of his assertion that his lung condition, sleep apnea, and COPD are related to exposure to toxins.  See January 2015 Statement; May 2010 Statement; April 2010 Statement (asserting exposure to toxins during guard duty, training courses, swimming and fishing in contaminated water, and eating fish and game found on base).  Some of the articles pinpoint several numbered "sites" at the Naval Weapons Station in Yorktown, Virginia that were investigated by the EPA; however, no development was done to determine whether the Veteran was exposed to any harmful toxins at any of the sites in 1981 and 1982.  VA should develop this information and obtain an opinion from an appropriate examiner.

The Veteran has also asserted that his lung condition, sleep apnea, and COPD are related to possible exposure to radiation from special weapons and guarding nuclear weapons at the Naval Weapons Station in Yorktown.  See April 2010 Statement.  It is unclear whether the Veteran's duties would have exposed him to ionizing radiation in 1981 and 1982.  VA should develop this information.  If evidence of exposure is found, VA should obtain a dose assessment and opinion from the relevant authority.

Finally, in September 2011 the Veteran requested that he be scheduled for a hearing before a Decision Review Officer.  See Letter from attorney, dated September 20, 2011.  This must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran the appropriate VCAA notice for new and material evidence required to reopen his claim for service connection for a foot condition claimed as plantar fasciitis.

2.  Make arrangements to obtain the Veteran's complete service treatment records, to include all clinical records and hospitalization records.  A specific request should be made for records of the Veteran's in-service hospital admission for left lower lobe pneumonia at Parris Island.  See April 1981 STRs (noting history of bronchitis and pneumonia, including prior admittance at Parris Island).  

3.  Make arrangements to obtain the Veteran's complete service personnel records.

4.  Make arrangements to obtain the Veteran's complete VA treatment records, including any archived records, dated from  December 1984, forward.
  
5.  Make arrangements to obtain the Veteran's complete treatment records from John T. Bateman, M.D.

6.  The Veteran has stated that he was treated for pneumonia every 12 to 18 months since his separation from service.  Ask him to identify all medical care providers that treated him for pneumonia and/or or any other lung infections from December 1984 to June 1998; make arrangements to obtain all records that he adequately identifies.

7.  Develop the Veteran's assertion that he was exposed to radiation from special weapons at the Naval Weapons Station in Yorktown, Virginia, including ionizing radiation from guarding nuclear weapons.  If evidence of possible exposure to radiation or ionizing radiation is found, after all relevant records have been received, make arrangements to obtain a dose assessment and an opinion from the appropriate authority regarding any respiratory condition, including pneumonia, ARDS, bronchitis, COPD, and sleep apnea.

8.  Develop the Veteran's assertion that he was exposed to toxins at the Naval Weapons Station in Yorktown, Virginia, during guard duty, training, recreational activities such as fishing, and by eating fish and game caught on base.  Provide a memorandum for the record regarding whether any such exposure has been verified or confirmed or is possible or probable.

9.  After any relevant records have been received, schedule the Veteran for a VA orthopedic examination of his feet.  The examiner must review the Veteran's claims folder/electronic file, including this Remand.  

The examiner should provide an opinion as to whether any current foot disorder, claimed as plantar fasciitis, had its clinical onset during active service or is related to any incident of service.  The examiner should acknowledge and address the service treatment records showing complaints of foot pain on January 8 and January 15, 1981, February 20, 1981, and April 2, 1981; as well as the evidence that the Veteran has had continuous foot pain and symptoms since service.  See June 2012 Dr. Dopico Treatment Records; July 2012 Buddy Statements; December 2014 Buddy Statements; January 2015 Buddy Statements.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If any medical literature is used, please provide a citation.

10.  Schedule the Veteran for a VA examination by a pulmonologist.  The examiner must review the Veteran's claims folder/electronic file, including this Remand.  

(a)  The examiner must clarify the Veteran's current diagnoses, to include any COPD, chronic/recurrent pneumonia, chronic bronchitis, acute respiratory distress syndrome or residuals thereof, recurrent lower respiratory infections, and/or obstructive sleep apnea.  

(b)  The examiner must provide an opinion regarding whether it is at least as likely as not (i.e., 50 percent or greater probability) that any current respiratory condition (to include any COPD, chronic/recurrent pneumonia, chronic bronchitis, acute respiratory distress syndrome or residuals thereof, recurrent lower respiratory infections, and/or obstructive sleep apnea) had its clinical onset during active service or is related to any incident of service.    

In providing this opinion, the examiner should acknowledge and address the service treatment records showing treatment for pulmonary problems on January 20, 1981, January 24, 1981, February 4, 1981, April 9, 1981, April 15, 1981, November 11, 1981, November 12, 1981, and January 4, 1984, as well as the evidence that the Veteran has had continuous pulmonary problems since service (i.e., pneumonia occurring every 12 to 18 months).  The examiner should also acknowledge any verified or likely exposure to chemical/toxins while the Veteran served at the Naval Weapons Station in Yorktown.  

The examiner's opinion should address the June 2012 opinion of Dr. Martinez as well as the medical literature cited within the opinion.  The examiner should also address the numerous articles submitted by the Veteran.

(c)  The examiner must provide an opinion regarding whether it is at least as likely as not (i.e., 50 percent or greater probability) that obstructive sleep apnea was either (i) caused by, or (ii) aggravated or permanently worsened by, pneumonia, bronchitis, acute respiratory distress syndrome or residuals thereof, and/or recurrent lower respiratory infections.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If any medical literature is used, please provide a citation.

11.  Schedule the Veteran for a hearing before a Decision Review Officer (DRO) at the RO.

12.  Finally, after completing any other development that may be warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


